Citation Nr: 0937589	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
neurological disorder secondary to alleged exposure to 
chemical and biological agents.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 2006, a statement of 
the case was issued in November 2007, and a substantive 
appeal was received in November 2007.  The Veteran testified 
at a hearing before the Board in August 2009.  

The Veteran submitted additional evidence at the hearing that 
had not been considered by the RO.  A remand for RO 
consideration is not necessary as the Veteran waived RO 
jurisdiction of the evidence during the hearing testimony and 
on a written statement.

The Veteran was formerly represented by North Carolina 
Division of Veterans Affairs, but this organization revoked 
its power of attorney by a written statement dated on January 
2, 2009 prior to certification of appeal to the Board on 
January 8, 2009.  This is in accordance with the provisions 
of 38 C.F.R. §§ 14.631, 20.608.

The issues of entitlement to service connection for PTSD and 
a neurological disorder secondary to alleged exposure to 
chemical and biological agents are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied 
entitlement to service connection for neurological disorder 
secondary to alleged exposure to chemical and biological 
agents; the Veteran did not file a notice of disagreement.

2.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for neurological disorder 
secondary to alleged exposure to chemical and biological 
agents. 

3.  Evidence received since the August 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for neurological disorder secondary to 
alleged exposure to chemical and biological agents.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service 
connection for neurological disorder secondary to alleged 
exposure to chemical and biological agents is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.200.

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for neurological 
disorder secondary to alleged exposure to chemical and 
biological agents.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The RO originally denied service connection for Parkinson's 
disease and cerebral palsy in January 1996 on the basis that 
the service treatment records were negative and the evidence 
of record did not actually confirm that the Veteran had these 
conditions.  The Veteran appealed this decision to the Board.  
In October 1997, the Board recharacterized the issue as 
entitlement to service connection for an unspecified movement 
disorder with generalized tremors.  The Board denied the 
claim finding that the Veteran had not submitted medical 
evidence documenting that a movement disorder had been 
diagnosed or that there was any relationship between the 
claimed movement disorder and service.  The Veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

The RO continued to deny service connection for a 
neurological disorder secondary to alleged exposure to 
chemical and biological agents in February 2000 and 
readjudicated the claim in August 2001 under the VCAA, 
confirming the denial.  The Veteran did not file an appeal; 
thus, the RO decision is final, as well.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In May 2005, the Veteran filed a claim 
to reopen the previously denied claim of entitlement to 
service connection for neurological disorder secondary to 
alleged exposure to chemical and biological agents.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since the issuance of the RO 
decision in August 2001.  

The Board notes that even though the RO's April 2006 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in 
August 2001 is new and material.  Specifically, the Veteran 
submitted articles from the US Army's reference on protection 
against nuclear, biological, and chemical hazards, which 
noted that reactions to exposure to such chemicals are 
documented as muscular twitching, convulsions, and mental 
confusion.  The Veteran also submitted new testimony at the 
August 2009 hearing in support of his claim.  This evidence 
is new and material, as it was not previously of record and 
relates to an unestablished fact necessary to substantiate 
his claim, specifically, evidence of a relationship between 
the Veteran's present symptoms and his service.  As noted, 
for new and material evidence purposes, new evidence is 
presumed to be credible unless inherently incredible.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Thus, the Veteran has submitted new and material evidence to 
reopen the service connection claim for a neurological 
disorder secondary to alleged exposure to chemical and 
biological agents and the claim is reopened.

The Veteran's claim to reopen service connection for a 
neurological disorder secondary to alleged exposure to 
chemical and biological agents has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 





ORDER

New and material evidence having been received, the appeal 
seeking to reopen a claim of service connection for 
neurological disorder secondary to alleged exposure to 
chemical and biological agents is granted.


REMAND

The Veteran contends that he was exposed to chemicals DS1 or 
DS2 during a chemical spill at Fort Stewart, Georgia in May 
1982 or June 1982 when he was temporarily assigned to the 
Nuclear, Biological, and Chemical Warfare Unit.  The RO 
attempted to verify this occurrence through the service 
department.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) responded that for 
information on chemical spills, the Office of the Program 
Manager for Chemical Munitions at the Aberdeen Proving Ground 
in Maryland should be contacted.  The RO contacted this 
facility in June 2007.  The request was returned to the RO 
with no response included.  The RO again attempted to contact 
the facility in August 2007 but no response was received.  
The Veteran was notified of these attempts.  
 
In spite of the RO's attempts to verify this information and 
the lack of response from the Office of the Program Manager 
for Chemical Munitions at the Aberdeen Proving Grounds, given 
the importance of a response from this facility, whether 
negative or positive, this case is being sent back so that 
the RO can again make a request from this facility and again 
express the extreme importance that a response be received.  
If necessary, the RO should in its discretion consider 
whether other avenues for attempting to obtain any 
information from this facility are available.

The record also shows that a March 1984 private psychologist 
found that there was some suggestion of some type of organic 
central nervous system dysfunctioning with the Veteran.  
Referral to a neurologist was recommended.  The psychologist 
also noted that the Veteran had limited cognitive abilities.  
Later diagnoses of record dated from 1984 to 2005 included 
generalized tremors of unknown etiology, history of 
personality disorder, psychogenic tremor, uncontrolled 
tremors, and involuntary muscle movements.  It is not clear 
what, if any, confirmed diagnosis the Veteran has at this 
point to explain his shaking symptoms.  It also is not clear 
if the Veteran had an organic disease of the nervous system 
at the time of the March 1984 psychological evaluation, which 
would have been within one year after his July 1983 discharge 
from service.  A medical opinion should be provided to 
clarify these matters.  If the Veteran is shown to have a 
diagnosis to explain his symptoms, the opinion should address 
whether this condition was manifested in March 1984 or 
whether the condition is otherwise related to service 
(particularly if the above exposures are confirmed).

Additionally, a July 1998 QTC medical examination report 
notes that the Veteran is receiving 100 percent Social 
Security benefits "because of the shaking."  These records 
should be obtained.

With respect to the service connection claim for PTSD, one of 
the stressors the Veteran is claiming as related to his 
claimed PTSD is the exposure to the chemicals in service.  
This issue cannot be adjudicated until all efforts to verify 
whether or not there is evidence of this exposure have been 
exhausted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
regarding his claims that satisfies the 
criteria of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the Office of the Program 
Manager for Chemical Munitions 
(Demilitarization and Binary) 
(Provisional) at the Aberdeen Proving 
Ground in Maryland to make another attempt 
to determine whether there was a DS1 or 
DS2 chemical spill in May 1982 or June 
1982 in the Nuclear, Biological, and 
Chemical room of the Nuclear, Biological 
and Chemical Warfare Unit while the 
Veteran was assigned to BTRY C1/35th FA, 
Fort Stewart, Georgia.  Again, the RO 
should stress that a response is 
imperative.  If necessary, the RO should 
in its discretion consider whether other 
avenues for attempting to obtain any 
information from this facility are 
available.

3.  Contact the Social Security 
Administration to obtain records 
associated with the Veteran's disability 
benefits he is receiving for his shaking 
symptoms (as noted on a July 1998 QTC 
examination record).  The Veteran reported 
that he stopped working in the early 
1990's.

4.  After completion of #1-3, schedule the 
Veteran for a neurological evaluation to 
determine the following:

(a) Whether the Veteran has any diagnosis 
to explain his symptoms of shaking.

(b) If the Veteran does have a diagnosis 
to explain his shaking symptoms, whether 
the finding in the March 1984 private 
treatment record of possible organic 
central nervous system dysfunctioning is 
an early manifestation of the current 
diagnosis; or whether it is at least as 
likely as not that any present diagnosis 
explaining his shaking symptoms is related 
to his service.

All necessary studies should be performed 
to determine whether the Veteran has any 
present neurological disorder.  The claims 
file must be reviewed in conjunction with 
this examination.  A rationale for all 
opinions must be provided.

5.  Thereafter, the RO should readjudicate 
the claims.  If any of the claims remain 
denied, issue the Veteran a supplemental 
statement of the case and allow a 
reasonable opportunity for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


